[Pulaski Financial Letterhead] March 30, 2011 Via EDGAR Kevin W. Vaughn Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Pulaski Financial Corp. Form 10-K for Fiscal Year Ended September 30, 2010 Form 10-Q for Quarter Ended December 31, 2010 File No. 000-24571 Dear Mr. Vaughn: Pursuant to my telephone conversations with Commission staff yesterday, the Company hereby undertakes that it will file its responses to the Staff’s comment letter dated March 21, 2011 no later than Friday, April 15, 2011. Please contact the undersigned at (314) 878-2210 if you have any questions. Sincerely, /s/ Paul J. Milano Paul J. Milano Chief Financial Officer cc:Rebekah Blakeley Lindsey, Securities and Exchange Commission
